DETAILED ACTION
Claims 1-5 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner interprets the recitation of “a mobile foreign material” as recited in claims 1 and 3-5 to be defined as a substance different from powder contributing to the formation of a desired solidified layer, wherein said substance is not adhered to the solidified/powder layer as expressly defined in [0026] of the instant specification.  See MPEP 2111(IV).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (WO2015005497, US 2015/0290741 referred to as English translation).
Regarding claim 1, Abe et al. discloses a method of selective laser sintering [abstract]; wherein said method includes the steps of forming a powder layer, scanning said powder layer with a laser light beam to form a melted, solidified layer, and repeating said steps to form a desired object [fig.1a-b, 5].  The examiner reasonably considers the aforementioned disclosure of Abe et al. to meet the claimed limitations of alternate repetition of forming a solidified layer by irradiating a powder layer and forming subsequent solidified layers from newly formed powder layers on previously formed layers.  Abe et al. further teaches that each formed layer can be further machined to achieve a desired thickness or surface topography, wherein suspended powder and chipped material can be removed upon said surface-machining step [0007, 0016, 0086, fig.5].  The examiner reasonably considers the aforementioned step of removing chip material as disclosed by Abe et al. to meet the claimed limitation of removing a mobile foreign material as claimed, wherein said chip material would have naturally been expected to be present in an upper surface region (ie. top surface layer) as claimed [fig.6].  See MPEP 2145(II).
Regarding claim 2, Abe et al. discloses the method of claim 1 (see previous).  As stated previously, Abe et al. discloses forming subsequent layers atop previously solidified layers, which the examiner reasonably considers to 
Regarding claim 3, Abe et al. discloses the method of claim 1 (see previous).  As stated previously, Abe et al. discloses that the material to be removed is chip material which occurs upon the surface-machining process, which the examiner reasonably considers to meet the limitation of swarf as claimed.  
Regarding claim 5, Abe et al. discloses the method of claim 1 (see previous).  Abe et al. further teaches that the chip material is removed through a suction nozzle [0086].

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al. (JP2004175093, machine translation referred to herein).
Regarding claim 1, Azuma et al. discloses a method of additive manufacturing [abstract]; wherein said method includes the steps of providing a powder layer, irradiating said powder layer with a laser to form a sintered layer, lowering an elevating table on which the sintered layer is located, and repeating said steps of supplying powder and sintering to form an object [p.3 ln.110 to p.4 ln.134].  The examiner reasonably considers the aforementioned disclosure of Azuma et al. to meet the claimed limitations of alternate repetition of forming a solidified layer by irradiating a powder layer and forming subsequent solidified layers from newly formed powder layers on previously formed layers.  Azuma et al. further teaches that a cutting removal means is utilized to remove excess 
Regarding claim 2, Azuma et al. discloses the method of claim 1 (see previous).  As stated previously, Azuma et al. discloses forming subsequent layers atop previously solidified layers, which the examiner reasonably considers to meet the claimed limitation of a region of “ an upper surface region of the latest formed solidified layer” [fig.5].  See MPEP 2145(II).
Regarding claim 3, Azuma et al. discloses the method of claim 1 (see previous).  As stated previously, Azuma et al. discloses that the material to be removed is cutting waste material from machining, which the examiner reasonably considers to meet the limitation of swarf as claimed.  
Regarding claim 5, Azuma et al. discloses the method of claim 1 (see previous).  Azuma et al. further teaches that the chip material is removed through a suction nozzle (75) [fig.1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (WO2015005497, US 2015/0290741 referred to as English translation) in view of either one of Flitsch et al. (US 2014/0374933) or Yoshimura (US 2017/0136538).
Regarding claim 4, Abe et al. discloses the method of claim 1 (see previous).  Abe et al. does not expressly teach that the presence of absence of foreign material is checked based on a reflection of light obtained from the region where the solidified layer is to be formed as claimed.  Flitsch et al. discloses an additive manufacturing apparatus [abstract]; wherein said apparatus includes a vision system to measure the topology of a surface for material to be deposited upon by means of light or laser based techniques such as infrared means [0016, 0051, 0066].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Abe et al. by including the vision system of Flitsch et al. such that the surface topology of a surface to be built upon can be inspected as disclosed by Flitsch et al. [0016, 0051, 0066].  Alternatively, Yoshimura discloses a method of additive manufacturing [abstract]; wherein a shape measurement unit is utilized to scan the surface of a formed layer and measure said surface shape through detection of reflected light [0056].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Abe et al. by utilizing the space measurement means of Yoshimura such that the surface shape of the .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (JP2004175093, machine translation referred to herein) in view of either one of Flitsch et al. (US 2014/0374933) or Yoshimura (US 2017/0136538).
Regarding claim 4, Azuma et al. discloses the method of claim 1 (see previous).  Azuma et al. does not expressly teach that the presence of absence of foreign material is checked based on a reflection of light obtained from the region where the solidified layer is to be formed as claimed.  Flitsch et al. discloses an additive manufacturing apparatus [abstract]; wherein said apparatus includes a vision system to measure the topology of a surface for material to be deposited upon by means of light or laser based techniques such as infrared means [0016, 0051, 0066].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Azuma et al. by including the vision system of Flitsch et al. such that the surface topology of a surface to be built upon can be inspected as disclosed by Flitsch et al. [0016, 0051, 0066].  Alternatively, Yoshimura discloses a method of additive manufacturing [abstract]; wherein a 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734